DETAILED ACTION
The response filed on 06/29/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 2, 8 and 14 are cancelled.
Claims 1, 3-7, 9-13 and 15-18 are amended.
New claims 19-21 are added.
Claims 1, 3-7, 9-13 and 15-21 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 and 07/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's Remarks (on page 8), filed 06/29/2022, regarding Objections to the Claims have been fully considered and the claims have been amended.  The objections to claims 1, 2, 4, 7, 8, 10, 13, 14 and 16 have been withdrawn in view of the amendments.
Applicant's Remarks (on page 8), filed 06/29/2022, regarding Claim Rejection Under 35 U.S.C. § 112 have been fully considered and the claims have been amended.  The rejections to claims 5, 11 and 17 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendments.
Applicant's Remarks (on page 8), filed 06/29/2022, regarding Claim Rejection Under 35 U.S.C. § 101 have been fully considered and the claims have been amended to include “non-transitory computer readable storage medium”.  The rejections to claims 13-18 under 35 U.S.C. § 101 have been withdrawn in view of the amendments.
Applicant's arguments with respect to claims 1, 7 and 13 have been fully considered but are moot in view of the new ground(s) of rejection with a new or different interpretation of Chun et al. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
This Office action is made Final.

Claim Objections
Claims 6, 12 and 18 are objected to because of the following informalities:
Claim 6 recites the limitation “the target buffer” in line 4. For clarity and consistency, it is suggested to change “the target buffer” to --the target HARQ buffer-- assuming both limitations are the same.
Claim 12 recites the limitation “the target buffer” in line 5. For clarity and consistency, it is suggested to change “the target buffer” to --the target HARQ buffer-- assuming both limitations are the same. 
Claim 18 recites the limitation “the target buffer” in line 6. For clarity and consistency, it is suggested to change “the target buffer” to --the target HARQ buffer-- assuming both limitations are the same.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 2011/0261763 A1) hereinafter “Chun”. The U.S. reference, Chun, was cited in IDS filed on 07/26/2021.

Regarding claims 1, 7 and 13, Chun discloses Claim 1 of a random access method, applied to a terminal device (see FIG. 6 and 11; see ¶ [0096] [0137], UE to perform a contention based random access procedure); Claim 7 of a terminal device, comprising a processor, a memory, and a computer program that is stored in the memory (see FIG. 11; see ¶ [0136-39], UE comprises a processor and buffer); and  Claim 13 of a non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores a computer program (see FIG. 11; see ¶ [0136-37], the configuration of the processor of UE for performing a random access operation) and comprising:
buffering a second Medium Access Control Protocol Data Unit (MAC PDU) in a target Hybrid Automatic Repeat Request (HARQ) buffer in a case where a contention-free random access procedure is successful (see FIG. 6, step 3.d; see ¶ [0098], UE may fetch the MAC PDU from the Msg3 buffer and store the MAC PDU (i.e., second MAC PDU) in a HARQ buffer; see ¶ [0042-43], the random access preamble identifier is included in the random access response), wherein
the second MAC PDU is a PDU that comprises at least data content of a first MAC PDU (see ¶ [0098], UE may fetch the MAC PDU from the Msg3 buffer (i.e., the second MAC PDU comprises data content of a first MAC PDU), the first MAC PDU is a PDU that is buffered in a Message 3 (Msg 3) buffer in a contention random access procedure (see FIG. 6, step 3.c; see ¶ [0098], UE generates a MAC PDU (i.e., first MAC PDU) and store it in a Message 3 (Msg3) buffer; see ¶ [0096], to perform a contention based random access procedure), and the target HARQ buffer and the Msg 3 buffer are different buffers (see FIG. 11, Msg3 buffer and HARQ buffer; see ¶ [0140]).

Regarding claims 3, 9 and 15, Chun discloses wherein after the buffering a second MAC PDU in a target HARQ buffer, the method further comprises:
transmitting a target MAC PDU to a network side device by using a HARQ procedure until a transmission stopping condition is met (see FIG. 6; see ¶ [0098], UE transmits the MAC PDU stored in the HARQ buffer to the eNB at a transmission time point of the HARQ process), wherein
the target MAC PDU comprises either the second MAC PDU (see FIG. 6; see ¶ [0098], the MAC PDU stored in the HARQ buffer i.e., a target MAC PDU).

Regarding claims 6, 12 and 18, Chun discloses wherein before the buffering a second MAC PDU in a target HARQ buffer, the method further comprises:
generating the second MAC PDU based on the data content of the first MAC PDU (see FIG. 6, step 3.d; see ¶ [0098], UE may fetch the MAC PDU from the Msg3 buffer (i.e., second MAC PDU)); and
storing the second MAC PDU in the target buffer (see FIG. 6, step 3.d; see ¶ [0098], store the MAC PDU (i.e., second MAC PDU) in a HARQ buffer).

Regarding claims 19, 20 and 21, Chun discloses wherein before the buffering the second MAC PDU in the target HARQ buffer, the method further comprises:
where a random access request identifier indicated by a random access response corresponds to the random access request sent by the UE, considering that the contention-free random access procedure is completed (see ¶ [0042-43], the random access preamble identifier is included in the random access response).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Lee et al. (US 2018/0013521 A1) hereinafter “Lee”.

Regarding claims 4, 10 and 16, Chun discloses the transmitting a target MAC PDU to a network side device by using a HARQ procedure (see FIG. 6; see ¶ [0098], UE transmits the MAC PDU stored in the HARQ buffer to the eNB at a transmission time point of the HARQ process), does not explicitly disclose if the transmission stopping condition is met, flushing the target MAC PDU buffered in the HARQ buffer.
However, Lee discloses after the transmitting a target MAC PDU to a network side device by using a HARQ procedure until a transmission stopping condition is met (see FIG. 14; see ¶ [0165-72], UE transmits the MAC PDU stored in the HARQ buffer and configures the transmission counter), the method further comprises:
in a case where the transmission stopping condition is met, flushing the target MAC PDU buffered in the target HARQ buffer (see FIG. 14; see ¶ [0171-74], if the counters reaches the maximum value, flushing the HARQ buffer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide if the transmission stopping condition is met, flushing the target MAC PDU buffered in the HARQ buffer as taught by Lee, in the system of Chun, so that it would provide not to keep transmitting the MAC PDU multiple times after reaching the maximum counter value (Lee: see ¶ [0171-74]).

Regarding claims 5, 11 and 17, Chun does not explicitly disclose the maximum HARQ transmission times.
However, Lee discloses wherein the transmission stopping condition comprises at least one of the following: a maximum HARQ transmission times of the Msg3 is reached (see FIG. 14; see ¶ [0171-74], if the counters reaches the maximum value, flushing the HARQ buffer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the maximum HARQ transmission times as taught by Lee, in the system of Chun, so that it would provide not to keep transmitting the MAC PDU multiple times after reaching the maximum counter value (Lee: see ¶ [0171-74]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462